William Lyman, J.
The defendant was heretofore convicted by jury verdict of robbery, first degree, and was sentenced by this court on May 27, 1954 to State prison for a term of 10 to 20 years. An appeal from this judgment of conviction resulted in its dismissal by the Appellate Division for lack of prosecution. In now moving to have the trial minutes of his case furnished to him gratis, as a poor person, the defendant cites the recent decision in Griffin v. Illinois (349 U. S. 937). While it is true that the United States Supreme Court in that case held that a convicted defendant cannot be denied a right to appeal merely because he cannot afford to pay for the minutes of his trial, and should therefore receive them free of charge, it also indicated that this relief need not be granted if there are other means affording adequate and effective review to indigent defendants. Aside from the fact that this motion is not made in good faith since there is no appeal by him presently pending, the defendant failed to avail himself of his right to petition the Appellate Division, during the pendency of his appeal, for leave to appeal on the original record, thus obviating any expense to him on the prosecution of his appeal. The motion is therefore denied.